PER CURIAM:
Marian O. Durham seeks to appeal the district court’s order transferring her petition under 28 U.S.C. § 2241 (2000) to the district court for the Middle District of Florida. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Durham seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See In re Carefirst of Md., Inc., 305 F.3d 253, 255, 262 (4th Cir.2002); Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986). Accordingly, we deny Durham’s motion to expedite and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.